[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 24, 2006
                             No. 05-16031                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 02-00045-CR-4-SPM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


RICHARD L. HALL,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (October 24, 2006)

Before DUBINA, WILSON and PRYOR , Circuit Judges.

PER CURIAM:
      Appellant Richard L. Hall (“Hall”) appeals his conviction and sentence

following a jury trial for conspiracy to distribute and possess with the intent to

distribute more than 5 kilograms of cocaine and more than 50 grams of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and (b)(1)(A)(iii) and

846. On appeal, Hall argues that the district court erred as a matter of law when it

denied his motion to suppress a firearm and money seized during a May 1, 2001,

investigatory stop of his vehicle. The investigatory stop occurred after a

confidential informant (“CI”) told police that persons in a vehicle matching the

description of Hall’s vehicle would be traveling to a particular location to sell

drugs. Hall asserted that there was no evidence from which the court could

determine whether the CI was reliable, or even if the CI existed, because the officer

who testified at the suppression hearing could not identify the CI. Further, the

police could not produce the name or any documentation concerning the CI.

      “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).

We review the district court’s factual findings for clear error and review the district

court’s application of the law to those facts de novo. Id. These factual findings

include the district court’s credibility determinations, to which we will “accord

considerable deference.” United States. v. Ramirez-Chilel, 289 F.3d 744, 749



                                           2
(11th Cir. 2002) (citation and internal quotation marks omitted). “[A]ll facts are

construed in the light most favorable to the prevailing party below.” United States

v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). “The individual challenging the

search has the burdens of proof and persuasion.” United States v. Cooper, 133
F.3d 1394, 1398 (11th Cir. 1998).

      The Fourth Amendment provides that “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. The Fourth Amendment’s

protections extend to “brief investigatory stops of persons or vehicles.” United

States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750, 151 L. Ed. 2d 740 (2002).

For brief investigatory stops, the Fourth Amendment is satisfied if the police

officer has a “reasonable suspicion” to believe that criminal activity “may be

afoot.” Id. (citing Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968)). “Reasonable suspicion” on the part of the officers is more than a hunch

and requires at a minimum some objective justification for the investigatory stop.

United States v. Lee, 68 F.3d 1267, 1271 (11th Cir. 1995). When determining

whether reasonable suspicion exists, courts must consider the totality of the

circumstances to determine whether the police officer had a “particularized and

objective basis” for suspecting legal wrongdoing. Arvizu, 534 U.S. at 273, 122 S.

Ct. at 750.


                                          3
      Reasonable suspicion, however, does not exist based solely on anonymous

telephone tips, absent sufficient corroboration, including whether the informant

callers had the ability to predict the defendant’s future actions. Lee, 68 F.3d at

1271. For example in Lee, “[t]he fact that the officers found a car precisely

matching the caller’s description” is only a presently observable fact. Id. Anyone

could have “predicted” that fact, but the informant caller’s ability to predict future

behavior demonstrated inside information. See id.

      We conclude from a review of the record that the totality of the

circumstances in this case supports the district court’s finding that the officers

conducting the traffic stop had a “particularized and objective basis” for suspecting

legal wrongdoing. The district court did not err in denying Hall’s motion to

suppress because (1) the officer at the suppression hearing testified that the CI was

reliable because the CI had previously made at least three successful controlled

drug buys; (2) it was reasonable to conclude that the testifying officer would be

unable to recall the identity of the CI because the suppression hearing took place

more than four years after the stop; (3) the CI provided detailed information about

the make, model, color, and license plate number of Hall’s vehicle and accurately

described its occupants; (4) the CI’s information predicted Hall’s future behavior;

and (5) law enforcement officers were able to corroborate the information before

initiating the stop. Accordingly, we affirm Hall’s conviction.


                                           4
       Hall also argues that district court erred in imposing a two-level firearm

enhancement for the firearm found in his car at the time of the investigatory stop

because Hall did not possess the firearm at the site of any crime, and it was not

connected with the offense. Hall further argues that it was clearly improbable that

he used the firearm in the offense because he did not know that his co-conspirator

left the gun in the car.

       We review for clear error the district court’s findings of fact when it

enhances a defendant’s sentence in cases involving U.S.S.G. § 2D1.1(b)(1), and

review the application of the sentencing guidelines de novo. United States v.

Gallo, 195 F.3d 1278, 1280 (11th Cir. 1999).

       Section 2D1.1(b)(1) provides a two-level enhancement “[i]f a dangerous

weapon (including a firearm) was possessed.” U.S.S.G. § 2D1.1(b)(1). The

enhancement “should be applied if the weapon was present, unless it is clearly

improbable that the weapon was connected with the offense.” U.S.S.G. § 2D1.1,

comment. (n.3). Once the government has shown that a firearm was present at the

site of the charged conduct, ‘“the evidentiary burden shifts to the defendant to

show that a connection between the firearm and the offense is clearly

improbable.”’ United States v. Fields, 408 F.3d 1356, 1359 (11th Cir. 2005), cert.

denied, 126 S. Ct. 221( 2005) (quoting United States v. Hall, 46 F.3d 62, 63 (11th

Cir. 1995)).


                                           5
      In United States v. McClain, 252 F.3d 1279, 1288 (11th Cir. 2001), we held

that a defendant possessed a firearm “in connection with” the offense of check

counterfeiting when he kept a gun in the vehicle that he used to drive co-

conspirators to the banks at which they negotiated counterfeit checks. (applying

former U.S.S.G. § 2F1.1(b)(7)(B)). Similarly, in United States v. Rhind, 289 F.3d
690, 694-96 (11th Cir. 2002), we concluded that the firearms found in the

defendant’s car with the counterfeit money were used “in connection with” the

counterfeiting offense because the firearm’s presence “protected the counterfeit

money from theft” while the defendants executed the felony. (applying U.S.S.G. §

2K2.1(b)(5)).

      In the instant case, the district court enhanced Hall’s sentence based on his

own possession of the firearm, not his co-conspirator’s possession. First, we

conclude that the district court did not clearly err in finding that Hall possessed a

firearm at the site of the charged conduct because (1) one of Hall’s co-conspirators

testified that the firearm had been on the console, and, as soon as the patrol car

began flashing its blue lights, Hall tried to push the firearm under his seat; (2) the

firearm was found in Hall’s vehicle, which he used to deliver drugs that same day;

and (3) the money seized during the investigatory stop was proceeds from drug

sales. Accordingly, we are persuaded that the fact that Hall had a firearm in his

vehicle, which he had used to deliver drugs and collect the proceeds that same day,


                                            6
is sufficient to show his possession of the firearm at the site of the charged

conduct.

      Second, the burden then shifted to Hall to establish that it was clearly

improbable that the firearm was connected to his drug sales earlier in the day.

Although Hall claims that he did not know that the gun was in the vehicle, the

court did not clearly err in discrediting this assertion because (1) Hall knew that the

gun was in his car before he was stopped by the police because Hall placed the gun

under his seat when the police stopped his car; (2) officers on the scene confirmed

that they saw Hall making movements as if he was placing something under his

seat; and (3) even if Hall’s co-conspirator left the gun in the vehicle earlier in the

day, Hall did not establish that it was clearly improbable that the gun had been in

the vehicle when Hall was selling drugs earlier in the day. Accordingly, Hall did

not meet his burden of showing that it was clearly improbable that the gun was

connected with his drug trafficking activities.

      For the above-stated reasons, we affirm Hall’s conviction and sentence.

             AFFIRMED.




                                            7